       Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 1 of 19



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


                                                       )

STATE OF NEW YORK, et al.,                             )

                                                       )
       Plaintiffs,                                     )
                                                       )
ENVIRONMENTAL DEFENSE FUND,                            )
                                                       )      Civil Action No. 18-cv-0773 (RBW)
       Plaintiff-Intervenor,                           )
                                                       )
       v.                                              )
                                                       )
ANDREW WHEELER, et al.,                                )

                                                       )
       Defendants.                                     )
                                                       )


                 DECLARATION OF ASSISTANT ATTORNEY GENERAL
                            MORGAN A. COSTELLO

       I, Morgan A. Costello, declare as follows:

       1.       I am an Assistant Attorney General in the Environmental Protection

Bureau in the office of Letitia James, Attorney General of the State of New York,

attorney for plaintiff State of New York in this matter. I submit this declaration in support

of Plaintiffs’ Opposition to Defendants’ Motion to Stay Pending Conclusion of

Rulemaking in the above-captioned matter.

       2.       Attached to this declaration as Attachment 1 are some of the documents

produced so far by defendants the United States Environmental Protection Agency and

Andrew D. Wheeler, in his official capacity as the Acting Administrator (collectively

EPA) during discovery dated between February 1, 2017 and March 2, 2017 that relate to

the basis for EPA’s withdrawal of an information collection request (ICR) that EPA had
       Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 2 of 19



earlier issued specifically for the purpose of complying with its mandatory statutory duty

under the Clean Air Act to promulgate regulations to address methane emissions from

existing sources in the oil and natural gas sector.

       3.      Since the Court’s order on May 14, 2019 requiring EPA to respond in full

to the bulk of Plaintiffs’ requests for production of documents (Dkt No. 50), EPA has

made six productions of documents subject to the Protective Order in this case (Dkt No.

51); seven productions of documents not subject to the Protective Order; and one

production of CBI-containing materials subject to the Protective Order. EPA has also

produced three iterations of a non-final privilege log and has agreed to produce a final

privilege log with supporting declaration(s) by the November 8, 2019 deadline for

completion of document production.

       4.      Counsel for EPA, Plaintiff-Intervenor EDF, and lead State Plaintiffs have

held regularly-scheduled bi-weekly calls to discuss and promptly resolve any concerns

raised by EPA related to the scope or timing of its production of documents or

withholding of documents on the basis of asserted privileges. To ensure that the case

moves forward expeditiously towards the deadlines established by the Court for

completion of document production and the discovery deadline, Plaintiffs have agreed in

good faith to several additional limits on the scope of document discovery and documents

required to be listed on EPA’s privilege log. For instance, Plaintiffs agreed to additional

limited search terms and date ranges for EPA’s review and production of documents

collected from five custodians.
       Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 3 of 19




I declare under penalty of perjury that the foregoing is true and correct.


Executed in Albany, New York on October 18, 2019.




                                               /s/ Morgan A. Costello
                                              Morgan A. Costello
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 4 of 19




                   ATTACHMENT 1
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 5 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 6 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 7 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 8 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 9 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 10 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 11 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 12 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 13 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 14 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 15 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 16 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 17 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 18 of 19
Case 1:18-cv-00773-RBW Document 62-8 Filed 10/18/19 Page 19 of 19
